Exhibit 10.5

THIRD AMENDMENT TO LEASE AGREEMENT

This Third Amendment to Lease Agreement (this “Amendment”) is entered into as of
March 22, 2012, and is effective as of the Third Amendment Effective Date (as
hereinafter defined), by and between CRANWOODS-WST, LTD., a Pennsylvania limited
partnership (the “Landlord”) and WESTINGHOUSE ELECTRIC COMPANY, a Delaware
limited liability company (the “Tenant”), and shall be deemed effective as of
the Effective Date defined at Section 4 below.

WHEREAS, Landlord and Tenant are parties to a certain Lease Agreement dated
September 2, 2009, as the same is amended by that certain First Amendment dated
October 9, 2009 and that certain Second Amendment dated November 10, 2010
(collectively, the “Lease”) relating to certain premises located in Cranberry
Township, Butler County, Pennsylvania (as more fully described and defined in
the Lease, the “Premises”);

WHEREAS, pursuant to that certain Purchase Agreement, dated as of August 18,
2011, as amended (the “Purchase Agreement”), by and between Landlord, as seller,
and THE GC NET LEASE (CRANBERRY) INVESTORS LLC (the “Purchaser”) as
assignee/designee of WEC Cranberry LLC, Landlord has agreed to convey the
Premises to Purchaser; in connection with which conveyance Landlord shall assign
Landlord’s interest in the Lease to Purchaser;

WHEREAS, Purchaser’s obligation to acquire the Premises pursuant to the Purchase
Agreement is contingent upon, inter alia, (i) Landlord procuring a guaranty of
Tenant’s obligations under the Lease, all upon those terms and conditions set
forth in that certain Guaranty attached hereto as Exhibit “A” (the “Guaranty”);
and (ii) Tenant waiving its right of first offer to purchase the Premises;

WHEREAS, Tenant has agreed to arrange for the procurement of the Guaranty, and
to affirmatively acknowledge its waiver of any right of first offer as it
pertains to Purchaser’s acquisition of the Premises, in exchange for a reduction
in the Base Rent payable by Tenant under the Lease during the remainder of the
Initial Term thereof; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, Landlord and
Tenant desire to modify and amend certain terms of the Lease, all upon the
following terms and conditions.

1. Preambles; Capitalized Terms. The foregoing preambles are incorporated herein
as though set forth at length. Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the Lease. All references to
the Lease herein shall include all prior amendments thereto, as well as this
Amendment.

 

1



--------------------------------------------------------------------------------

2. Base Rent. Sections 5.1(a), (b) and (c) of the of the Lease are hereby
deleted and replaced with the following language:

“5.1 BASE RENT DURING INITIAL TERM.

(a) Commencing as of the Commencement Date, and continuing through the last day
of the fifth (5th) Lease Year, Tenant shall pay to Landlord annual fixed minimum
rent (“Base Rent”) in the amount of $24.47 per rentable square foot of the
Premises, as such square footage is determined in accordance with the terms of
Section 2 of this Lease;

(b) Commencing as of the first day of the sixth (6th) Lease Year, and continuing
through the last day of the tenth (10th) Lease Year, Tenant shall pay to
Landlord Base Rent in the amount of $25.47 per rentable square foot of the
Premises; and

(c) Commencing as of the first day of the eleventh (1lth) Lease Year, and
continuing through the expiration of the Initial Term, Tenant shall pay to
Landlord Base Rent in the amount of $26.47 per rentable square foot of the
Premises.”

3. Right of First Offer. Tenant hereby acknowledges that it has conclusively
waived any and all rights exercise its right of first offer set forth at
Section 45 of the Lease. As of the Effective Date, Section 45 of the Lease shall
be deemed deleted and of no further force or effect, and Tenant shall have no
right of first offer, of any kind or nature, to purchase the Premises or any
part thereof pursuant to the Lease.

4. Effective Date of Amendment. Notwithstanding anything to the contrary set
forth in this Amendment, and notwithstanding the date of the parties’ respective
execution hereof, the terms and conditions set forth in this Amendment shall be
deemed effective and operative only upon the date of Closing, as such term is
set forth in the Purchase Agreement (the “Third Amendment Effective Date”). In
the event that, during the period commencing as of the Commencement Date and
ending as of the Third Amendment Effective Date, Tenant pays Base Rent in an
amount greater than the Base Rent to be paid in accordance with Section 2 of
this Amendment, Landlord shall reimburse all such excess amounts to Tenant as of
the Closing Date.

5. Counterparts. This Amendment may be executed in any number of counterparts,
and by each of the parties on separate counterparts, each of which, when so
executed, shall be deemed an original, but all of which shall constitute but one
and the same instrument. Delivery of an executed counterpart of this Amendment
by facsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile also shall deliver a manually executed counterpart
of this Amendment, but the failure to deliver such manually executed counterpart
shall not affect the validity, enforceability or binding effect hereof.

6. Authority. Each party has the full right, power and authority to enter into
this Amendment, and has obtained all necessary consents and resolutions required
under the documents governing such party’s affairs in order to consummate this
transaction. The persons executing this Amendment have been duly authorized to
do so and this Amendment and the Lease are binding obligations of each party,
enforceable in accordance with their terms.

 

2



--------------------------------------------------------------------------------

7. Ratification; Full Force and Effect. Landlord and Tenant hereby ratify,
reaffirm, adopt, contract for and agree to be bound by all of the terms and
conditions of the Lease and, except as specifically set forth by virtue of this
Amendment, the terms, covenants and conditions of the Lease shall remain in full
force and effect. Neither the Lease nor this Amendment may be further modified
or amended, except in writing signed by both the Landlord and Tenant. This
Amendment sets forth the entire understanding of the parties with respect to the
matters set forth herein. To the extent of any conflicts or inconsistencies
between the terms and conditions of the Lease and the terms and conditions of
this Amendment, the terms and conditions of this Amendment shall govern and
control.

8. Provisions Binding. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(Signatures appear on the next page)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
signed as of the date first above-written:

 

CRANWOODS-WST, LTD., a Pennsylvania

limited partnership

By: TFG Investments IV, LLC, a Pennsylvania

limited partnership, its sole general partner

By: JTMK-WST, Ltd., an Ohio limited partnership,

its sole member

By: TFG Development, LLC, an Ohio limited

liability company

its sole general partner By:  

[Illegible]

Name:  

 

Title:  

 

WESTINGHOUSE ELECTRIC COMPANY

LLC

By:  

/s/ Anthony D. Creco

Name:  

Anthony D. Creco

Title:  

Senior Vice President

 

4